Citation Nr: 9924194	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-09 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for left ear 
otitis media, currently evaluated as noncompensably (zero 
percent) disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to October 
1945 and from September 1950 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's bilateral hearing loss disability is 
manifested by Level I hearing in the right ear and Level XI 
hearing in the left ear.

3.  Subjectively, the veteran has complained that his left 
ear otitis media is productive of draining; recent medical 
evidence shows an infection of the radical mastoid cavity, 
"a lot of debris," and some granulation tissue of the left 
ear. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.85-4.87, 
Diagnostic Code 6101 (1998); 64 Fed. Reg. 25202-25210 (1999).

2.  The criteria for a 10 percent evaluation for left ear 
otitis media have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.31, 4.87a, Diagnostic Code 6200 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1998).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).  Alternatively, in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1998).



II.  Factual background

In light of service medical records showing otitis media and 
defective hearing, the Dallas, Texas VARO granted service 
connection for chronic otitis media, catarrhal, with hearing 
loss, in a November 1945 rating decision.  A noncompensable 
(zero percent) evaluation was assigned, effective from 
October 1945.  In light of the results of a March 1953 VA 
audiological examination, the Chicago, Illinois VARO 
increased this evaluation to 10 percent, effective May 1953, 
in a May 1953 rating decision.  However, in a December 1955 
rating decision, the Kansas City, Missouri VARO assigned 
separate noncompensable evaluations for partial deafness and 
otitis media.  The noncompensable evaluation for partial 
deafness was made effective as of February 1956, while the 
noncompensable evaluation for otitis media was made effective 
as of May 1953.  Following a left modified radical 
mastoidectomy in January 1965, the Kansas City VARO assigned 
separate 10 percent evaluations for both disabilities, 
effective from March 1965.   In an October 1965 rating 
decision, the St. Louis VARO reduced the evaluation for left 
otitis media to the noncompensable rate, effective January 
1966; this decision also reflects that a noncompensable 
evaluation had been in effect for defective hearing since 
February 1956.  However, in a May 1966 rating decision, the 
RO restored to 10 percent evaluation for otitis media of the 
left ear, effective from March 1965.  In a May 1971 rating 
decision, the RO reduced the evaluation for otitis media of 
the left ear to the noncompensable rate but assigned a 10 
percent evaluation for bilateral hearing loss in light of the 
results of a March 1971 VA examination; both evaluations were 
effectuated as of March 1971.  Both evaluations have since 
remained in effect and are at issue in this case.

A March 1997 VA treatment record reflects that audiological 
data revealed a sensorineural hearing loss of a mild to 
moderately severe degree beginning at 2000 Hertz for the 
right ear and a severe to profound mixed hearing loss 
beginning at 250 Hertz for the left ear.  Subsequent 
treatment records, from April and May of 1997, reflect that 
the veteran was fitted with hearing aids.

The veteran underwent a VA audio-ear examination in May 1997.  
This examination revealed a normal-appearing auricle 
bilaterally, without any evidence of external trauma, 
erythema, or lesions.  The external canal appeared to be 
clean, without any cerumen or evidence of erythema, 
discharge, or exudate.  The tympanic membrane appeared to be 
intact, without any evidence of erythema.  Also there was no 
evidence of any rupture of the tympanic membrane.  The 
mastoid on the right side was noted to be normal, while the 
left mastoid was missing.  No active disease was noted to be 
present in the ears bilaterally, and there was no evidence of 
any middle or inner ear infection.  The diagnosis was mixed 
hearing loss.

Also, in May 1997, the veteran underwent a VA audiological 
examination.  The audiological evaluation conducted in 
conjunction with this examination revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
50
55
LEFT
50
80
95
105
105

The examiner noted that the average pure tone thresholds for 
the frequencies from 1000 to 4000 Hertz were 41 decibels for 
the right ear and 96 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 10 percent in the left ear.  In 
summary, the examiner noted that the audiological evaluation 
revealed an asymmetrical loss of hearing, with a mild to 
severe high frequency impairment from 2000 Hertz and above in 
the right ear and a low to high frequency sloping impairment 
of a mild to profound degree from 250 Hertz and above in the 
left ear.  Intermittence measurements could not be obtained 
due to the veteran's inability to maintain a seal.

A treatment record from "Dr. Mangum" (full name not given), 
dated in May 1998, indicates that the veteran complained of 
draining in the left ear.  An examination revealed a modified 
cavity on the left that was infected, with "a lot of 
debris" cleaned out and some granulation tissue present.  
The tympanic membrane was intact on the right side.  The 
impression was right chronic otitis media.  The veteran was 
prescribed Cortisporin Otic Suspension and Amoxicillin.  
Subsequent record entries from Dr. Magnum, dated in May and 
December of 1998, reflect that the left ear had been 
"cleaned up quite a bit," but the latter entry reflects 
that "a little debris" was noted in the left mastoid 
cavity.  

III.  Bilateral hearing loss

In cases where the evaluation of hearing loss is at issue, 
audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.87 (1998)) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numerical designation of impaired 
efficiency (I through XI) will be determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.  For example, with the 
percentage of discrimination of 70 and an average pure tone 
decibel loss of 64, the numeric designation level is "V" 
for one ear.  The same procedure will be followed for the 
other ear.  38 C.F.R. § 4.85(a) (1998).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.87 (1998)) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V" and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent, and the diagnostic code is 6103.  38 C.F.R. 
§§ 4.85(b), 4.87, Diagnostic Codes 6100-6110 (1998).  

The Board observes that certain regulatory changes were 
recently made to the criteria for evaluating audiological 
disabilities, as included in 38 C.F.R. §§ 4.85-4.87.  These 
changes were made effective as of June 10, 1999.  See 64 Fed. 
Reg. 25202-25210 (1999).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  But see Rhodan v. West, 12 Vet. App. 55, 
57 (1998) (where compensation is awarded or increased 
pursuant to an act of Congress or an administrative issue, 
the effective date of an award or increase shall not be 
earlier than the effective date of the act of Congress or the 
administrative issue); 38 U.S.C.A. § 5110(g) (West 1991). 

The Board observes that the summary information accompanying 
the regulatory changes to the criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment," the 
regulatory changes do not constitute liberalizing provisions.  
Id. at 25204.  The "unusual patterns of hearing impairment" 
include cases where the pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, or where the pure tone thresholds are 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  

In this case, the Board observes that the pure tone 
thresholds at each of the four specified frequencies of the 
left ear are over 55 decibels.  The revised criteria of 38 
C.F.R. § 4.86(a) provide that, in such cases, the rating 
specialist will determine the numerical designation for 
hearing impairment from either Table VI or Table VIa (which 
provides for numerical designations based solely upon the 
four frequency average), whichever results in the higher 
numeral.  Each ear will be evaluated separately.  Under Table 
VI, the veteran's average pure tone threshold of 96 decibels 
in the left ear, with a speech recognition score of 10 
percent, results in a numerical designation of Level XI.  
Under Table VIa, the average pure tone threshold of 96 
decibels results in a numerical designation of Level IX.  As 
such, the higher numerical designation of Level XI, under 
Table VI, is for consideration in this case.  Also, under 
Table VI, the objective findings relating to the right ear 
result in a numerical designation of Level I.  Applying these 
results to 38 C.F.R. § 4.87, Table VII (1998), the veteran's 
bilateral hearing loss is shown to warrant a 10 percent 
disability evaluation under Diagnostic Code 6101.    

The Board observes that the RO has not yet had an opportunity 
to apply the regulatory changes noted above to the veteran's 
case.  However, as such regulatory changes would not 
materially affect the outcome of this case, since the 
application of Table VIa would not provide additional benefit 
to the veteran, the application of these changes does not 
result in prejudice to the veteran.  See generally Bernard v. 
Brown, 4 Vet. App. 384 (1994).

Overall, the competent medical evidence of record simply does 
not show that the veteran's bilateral hearing loss is 
sufficiently disabling as to warrant an evaluation in excess 
of 10 percent.  The veteran's lay assertions of decreased 
hearing, as indicated in his March 1997 claim letter, are 
insufficient to establish entitlement to a compensable 
evaluation for bilateral hearing loss because ". . . 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345,  349 
(1992).  The Board would remind the veteran that he is free 
to submit evidence at a later date in furtherance of the 
assignment of a higher evaluation.  In the present case, 
however, the mechanical application clearly establishes a 10 
percent disability evaluation under Diagnostic Code 6101. 

IV.  Left ear otitis media

While the veteran's May 1997 VA audio-ear examination 
revealed no active disease or infection of the ears, the 
subsequent May 1998 treatment record from Dr. Mangum reflects 
that infection of the radical mastoid cavity, "a lot of 
debris," and some granulation tissue were noted following 
the veteran's subjective complaints of draining of the left 
ear.  This evidence suggests that there is a question as to 
whether there is continuance of the suppurative process of 
left ear otitis media, as would warrant a 10 percent 
evaluation under 38 C.F.R. § 4.87a, Diagnostic Code 6200 
(1998); the Board observes that this code section was not 
among the sections pertaining to diseases of the ear that was 
subject to recent revisions.  Accordingly, and resolving any 
doubt in favor of the veteran, the Board finds that the 
criteria for a 10 percent evaluation, the maximum available 
evaluation for otitis media, have been met.  See 38 U.S.C.A. 
§ 5107(b) (West 1991).   


V.  Consideration under 38 C.F.R. § 3.321(b)(1) (1998)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that the disorders at issue in this case have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1998).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An evaluation in excess of 10 percent for bilateral hearing 
loss is denied.

A 10 percent evaluation for left ear otitis media is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

